Case: 16-11733    Date Filed: 09/14/2017   Page: 1 of 6


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11733
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cv-24260-FAM



JESSE LOOR,

                                                            Plaintiff-Appellant,

                                  versus

JENNY BAILEY,
EDWIN CAMBRIDGE,
MARYDELL GUEVARA,
ENRIQUE RODRIGUEZ,
TRACEY WEATHERSPOON,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (September 14, 2017)
              Case: 16-11733     Date Filed: 09/14/2017    Page: 2 of 6


Before WILSON, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Jesse Loor, a state prisoner proceeding pro se, appeals the sua sponte

dismissal of his 42 U.S.C. § 1983 action for violations of the First and Fourteenth

Amendments and Florida negligence law for failing to state a claim. On appeal,

Loor argues that the district court erred by dismissing his complaint because the

mailed materials that were denied to him were not obscene and were not in

violation of copyright law. After a careful review of the record and the parties’

briefs, we affirm.

                                   I. Background

      Loor’s family mailed printed pages of a medical textbook to Loor, but they

were rejected by the Metro West Detention Center because photocopies of printed

books are not permitted due to copyright infringement law. Loor’s family then

sent three books to Loor, but they were impounded because they depicted sexual

conduct deemed obscene. Loor sought to have the books placed with his property,

but the clerk had already returned the books. Loor argues that the rejection of the

materials was a violation of the First and Fourteenth Amendments. He argues that

the materials were not in violation of copyright law because of the fair use

doctrine, and that the rejection of the materials hindered his ability to become “a

learned expert of child sex abuse.” Loor also alleges that his due process rights


                                          2
               Case: 16-11733     Date Filed: 09/14/2017     Page: 3 of 6


were violated when he was deprived of his property interest in the books and his

liberty interest in educating himself on allegations of child sexual abuse.

                                II. Standard of Review

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim for relief under 28 U.S.C. § 1915A(b). Harden v. Pataki, 320 F.3d 1289,

1292 (11th Cir. 2003). To avoid dismissal for failure to state a claim, a complaint

must include “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 1949 (2009). The complaint’s factual allegations,

though not its legal conclusions, must be accepted as true. Id.; see also Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007).

                            III. Loor’s First Amendment Claim

      When a prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interests.

Turner v. Safley, 482 U.S. 78, 89, 107 S. Ct. 2254, 2261 (1987). Under Turner, we

considers four factors to determine the reasonableness of a regulation: (1) whether

a valid, rational connection exists between the prison regulation and the legitimate

governmental interest put forward to justify it; (2) whether alternative means of

exercising the right remains open to inmates; (3) the impact the accomodation of

the asserted right will have on resources and other inmates and (4) whether a ready


                                            3
               Case: 16-11733     Date Filed: 09/14/2017    Page: 4 of 6


alternative exists that fully accommodates prisoners’ rights at de minimis cost to

valid penological interests. Id. at 89–91. Where accommodation of an asserted

right would have a significant “ripple effect” on fellow inmates or prison staff,

courts should be particularly deferential to the informed discretion of corrections

officials. Pope v. Hightower, 101 F.3d 1382, 1385 (11th Cir. 1996).

      In Thornburgh v. Abbot, the Supreme Court examined a set of regulations

prohibiting incoming publications to a prison that were detrimental to the security,

good order, or discipline of the institution or might facilitate criminal activity. 490

U.S. 401, 416, 109 S. Ct. 1874, 1883 (1989). The Supreme Court noted, “Once in

the prison, material of this kind reasonably may be expected to circulate among

prisoners, with the concomitant potential for coordinated disruptive conduct.” Id.

at 412.

      Here, the district court did not err by dismissing Loor’s complaint, pursuant

to 28 U.S.C. § 1915A. Loor failed to raise a First Amendment claim because the

regulation prohibiting copyrighted material and obscene material was reasonable.

There is a valid, rational connection between the regulation prohibiting obscene,

explicit, or copyrighted materials and the government’s interest in keeping such

materials from the hands of pretrial detainees. See Thornburgh, 490 U.S. at 416.

It is rational to exclude materials that “create an intolerable risk of disorder,” and

textbooks containing explicit imagery and nudity would be likely to circulate


                                           4
               Case: 16-11733     Date Filed: 09/14/2017    Page: 5 of 6


among inmates. Id. at 417. Finally, as noted by the district court, requiring prison

officials to verify copyright law compliance or redact books to omit obscene

materials would be costly and no obvious means exist to give detainees access to

obscene or copyrighted material at a de minimis cost.

                            IV. Loor’s Fourteenth Amendment Claim

      The Fourteenth Amendment protects against deprivation of a

constitutionally protected interest in “life, liberty, or property” without the due

process of law. Maddox v. Stephens, 727 F.3d 1109, 1118 (11th Cir. 2013). “[A] §

1983 claim alleging a denial of procedural due process requires proof of three

elements: (1) a deprivation of a constitutionally-protected liberty or property

interest; (2) state action; and (3) constitutionally-inadequate process.” Arrington v.

Helms, 438 F.3d 1336, 1347 (11th Cir. 2006) (internal quotation marks omitted).

      “Not every action by a state actor that results in a loss of liberty under the

Due Process Clause gives rise to liability under § 1983.” Porter v. White, 483 F.3d

1294, 1307 (11th Cir. 2007). “[T]he Due Process Clause is simply not implicated

by a negligent act of an official causing unintended loss of or injury to life, liberty,

or property.” Id. (internal quotation marks omitted) (emphasis omitted).

Additionally, “no procedural due process violation [occurs] if a meaningful

postdeprivation remedy for the loss is available.” Case v. Eslinger, 555 F.3d 1317,

1331 (11th Cir. 2009) (internal quotation marks omitted).


                                           5
              Case: 16-11733      Date Filed: 09/14/2017   Page: 6 of 6


      Loor failed to raise a procedural due process claim. The clerk’s mistaken

return of the textbooks, in contravention to the facility’s policy to keep the

impounded materials at the facility for 30 days, does not amount to a § 1983

violation. See Porter, 483 F.3d at 1307. Loor had a post-deprivation remedy to

challenge the loss of property under Florida law. See Fla. Stat. § 768.28(1)

(waiving sovereign immunity in tort actions for the negligent or wrongful acts of

employees causing injury or loss of property). The existence of § 768.28 provides

Loor with a meaningful, post-deprivation remedy to challenge the loss of property.

See Case, 55 F.3d at 1331.

      AFFIRMED.




                                           6